THIS COMMON STOCK PURCHASE WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE
HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
AND MAY NOT BE TRANSFERRED IN VIOLATION OF SUCH ACT, THE RULES AND REGULATIONS
THEREUNDER OR THE PROVISIONS OF THIS COMMON STOCK PURCHASE WARRANT.
 
Warrant No. __
 
COMMON STOCK PURCHASE WARRANT
 
To Purchase Common Stock of
ThermoEnergy Corporation
 
This Is To Certify That ___________________, or its registered assign, is
entitled, at any time from the Issue Date (as hereinafter defined) to the
Expiration Date (as hereinafter defined), to purchase, in whole or in part, from
ThermoEnergy Corporation, a Delaware corporation (the “Company”), at a purchase
price of $0.30 per share (subject to adjustment as hereinafter provided, the
“Exercise Price”) up to _______________ shares of Common Stock (as hereinafter
defined), all on the terms and conditions and pursuant to the provisions
hereinafter set forth.
 
 
1.
DEFINITIONS

 
As used in this Common Stock Purchase Warrant (this “Warrant”), the following
terms shall have the respective meanings set forth below:
 
“Business Day” shall mean any day that is not a Saturday or Sunday or a day on
which banks in New York City, New York are required or permitted to be closed in
the City of New York.
 
“Commission” shall mean the Securities and Exchange Commission or any other
federal agency then administering the Securities Act and other federal
securities laws.
 
“Common Stock” shall mean (except where the context otherwise indicates) the
Common Stock, par value $0.001 per share, of the Company as constituted on the
Issue Date, and any capital stock into which such Common Stock may thereafter be
changed, and shall also include (i) capital stock of the Company of any other
class (regardless of how denominated) issued to the holders of shares of Common
Stock upon any reclassification thereof which is also not preferred as to
dividends or assets over any other class of stock of the Company and which is
not subject to redemption and (ii) shares of common stock of any successor or
acquiring corporation received by or distributed to the holders of Common Stock
of the Company in the circumstances contemplated by Section 4.4.
 
“Convertible Securities” shall mean evidences of indebtedness, shares of stock
or other securities which are convertible into or exchangeable, with or without
payment of additional consideration in cash or property, for shares of Common
Stock, either immediately or upon the occurrence of a specified date or a
specified event.
 
 “Exercise Period” shall mean the period during which this Warrant is
exercisable pursuant to Section 2.1.
 
 
 

--------------------------------------------------------------------------------

 
 
“Expiration Date” shall mean the Trading Day immediately prior to fifth
anniversary of the Issue Date.
 
“Fundamental Corporate Change” shall have the meaning set forth in Section 4.4.
 
“Holder” shall mean the Person in whose name the Warrant is registered on the
books of the Company maintained for such purpose.
 
“Issue Date” shall mean ___________________.
 
“Market Price” shall mean, on any date of determination, (i) the closing price
of a share of Common Stock on such day as reported on the principal Trading
Market on which the Common Stock is listed or traded, or (ii) if the Common
Stock is not listed on a Trading Market, the closing bid price for a share of
Common Stock on such day in the over-the-counter market, as reported by the OTC
Bulletin Board, or (iii) if the Common Stock is not then listed or quoted on the
OTC Bulletin Board, the closing bid price for a share of Common Stock on such
day in the over-the-counter market as reported by the National Quotation Bureau
Incorporated (or any similar organization or agency succeeding to its functions
of reporting prices).
 
“Other Property” shall have the meaning set forth in Section 4.4.
 
“Person” shall mean any individual, sole proprietorship, partnership, joint
venture, trust, incorporated organization, association, corporation,
institution, public benefit corporation, entity or government (whether federal,
state, county, city, municipal or otherwise, including, without limitation, any
instrumentality, division, agency, body or department thereof).
 
“Securities Act” shall mean the Securities Act of 1933, as amended, or any
successor federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time.
 
“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market, or (ii) if the Common Stock is not listed on a Trading Market, a day on
which the Common Stock is traded in the over-the-counter market, as reported by
the OTC Bulletin Board, or (iii) if the Common Stock is not then quoted on the
OTC Bulletin Board, a day on which the Common Stock is quoted in the
over-the-counter market as reported by the National Quotation Bureau
Incorporated (or any similar organization or agency succeeding to its functions
of reporting prices); provided, that in the event that the Common Stock is not
listed or quoted as set forth in (i), (ii) and (iii) hereof, then the term
“Trading Day” shall mean a Business Day.


“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the Nasdaq National Market, or the Nasdaq Bulletin Board on
which the Common Stock is listed or quoted for trading on the date in question.
 
 “Transfer” shall mean any disposition of any Warrant or Warrant Stock or of any
interest in either thereof, which would constitute a sale thereof within the
meaning of the Securities Act.
 
“Warrant Stock” shall mean the shares of Common Stock issued or issuable to the
Holders of the Warrants upon the exercise thereof.
 
“Warrants” shall mean this Warrant and all warrants issued upon transfer,
division or combination of, or in substitution for, any thereof.  All Warrants
shall at all times be identical as to terms and conditions and date, except as
to the number of shares of Common Stock for which they may be exercised.
 
 
2

--------------------------------------------------------------------------------

 
 
 
2.
EXERCISE OF WARRANT

 
 
2.1
Manner of Exercise

 
From and after the Issue Date and until 6:00 p.m., New York time, on the
Expiration Date, the Holder may exercise this Warrant, on any Business Day, for
all or any part of the number of shares of Common Stock purchasable hereunder.
 
In order to exercise this Warrant, in whole or in part, the Holder shall
surrender this Warrant to the Company at its principal business office or at the
office or agency designated by the Company pursuant to Section 12, together with
a written notice of the Holder’s election to exercise this Warrant, which notice
shall specify the number of shares of Common Stock to be purchased, and shall be
accompanied by payment of the Exercise Price  (a) in cash or wire transfer or
cashier’s check drawn on a United States bank or (b) written direction to the
Company to cancel a portion of this Warrant sufficient to satisfy the “cashless
exercise” provisions of this Section 2.1.  .  Such notice shall be substantially
in the form of the subscription form appearing at the end of this Warrant as
Exhibit A, duly executed by the Holder or its agent or attorney.  Upon receipt
of the items referred to above, the Company shall, as promptly as practicable,
and in any event within three Business Days thereafter, execute or cause to be
executed and deliver or cause to be delivered to the Holder a certificate or
certificates representing the aggregate number of full shares of Common Stock
issuable upon such exercise, together with cash in lieu of any fraction of a
share, as hereinafter provided.  The stock certificate or certificates so
delivered shall be, to the extent possible, in such denomination or
denominations as the Holder shall request in the notice and shall be registered
in the name of the Holder or, subject to Section 9, such other name as shall be
designated in the notice.  This Warrant shall be deemed to have been exercised
and such certificate or certificates shall be deemed to have been issued, and
the Holder or any other Person so designated to be named therein shall be deemed
to have become the holder of record of such shares for all purposes, as of the
date the notice, together with the cash or check or wire transfer of funds (or
direction to cancel a portion of this Warrant pursuant to the “cashless
exercise” provisions) and this Warrant is received by the Company as described
above and all taxes required to be paid by the Holder, if any, pursuant to
Section 2.2 prior to the issuance of such shares have been paid. If this Warrant
shall have been exercised in part, the Company shall, at the time of delivery of
the certificate or certificates representing Warrant Stock, deliver to the
Holder a new Warrant evidencing the rights of the Holder to purchase the
unpurchased shares of Common Stock called for by this Warrant, which new Warrant
shall in all other respects be identical with this Warrant, or, at the request
of the Holder, appropriate notation may be made on this Warrant and the same
returned to the Holder.  Notwithstanding any provision herein to the contrary,
the Company shall not be required to register shares in the name of any Person
who acquired this Warrant (or part hereof) or any Warrant Stock otherwise than
in accordance with this Warrant.


In lieu of payment of the Exercise Price in cash, the Holder may direct the
Company to cancel a portion of this Warrant having a value equal to the Exercise
Price for the number of shares of Warrant Stock as to which the Holder exercises
this Warrant, determined by multiplying the number of shares of Warrant Stock as
to which this Warrant is directed to be cancelled by an amount equal to the
difference between (i) the Market Price on the date of exercise and (ii) the
Exercise Price then in effect.  Payment by such cancellation is referred to
herein as “cashless exercise.”
 
 
3

--------------------------------------------------------------------------------

 
 

 
2.2 
Payment of Taxes and Charges

 
All shares of Common Stock issuable upon the exercise of this Warrant pursuant
to the terms hereof shall be validly issued, fully paid and nonassessable,
freely tradable and without any preemptive rights.  The Company shall pay all
expenses in connection with, and all taxes and other governmental charges that
may be imposed with respect to, the issuance or delivery thereof, unless such
tax or charge is a tax on income imposed by law upon the Holder, in which case
such taxes or charges shall be paid by the Holder.
 
 
2.3
Fractional Shares

 
The Company shall not be required to issue a fractional share of Common Stock
upon exercise of any Warrant.  As to any fraction of a share which the Holder
would otherwise be entitled to purchase upon such exercise, the Company shall
pay a cash adjustment in respect of such fraction in an amount equal to the same
fraction of the Market Price per share of Common Stock as of the date of
exercise of the Warrant giving rise to such fraction of a share.
 
 
2.4
Early Expiration

 
If at any time after the Issue Date the Market Price for the Common Stock equals
or exceeds 200% of the Market Price on the Issue Date for a period of thirty
(30) consecutive Trading Days, then the Company may, by notice to the Holder
(the “Acceleration Notice”), accelerate the Expiration Date of this Warrant to
such date as shall be determined by the Company in its sole discretion and set
forth in the Acceleration Notice (the “Early Expiration Date”), which Early
Expiration Date shall be not less than sixty (60) days, nor more than ninety
(90) days, after the date of the Acceleration Notice.  From and after the date
of the Acceleration Notice, the term “Expiration Date” wherever used in this
Warrant shall mean and refer to the Early Expiration Date.
 
 
3.
TRANSFER, DIVISION AND COMBINATION

 
 
3.1
Transfer

 
Subject to compliance with Section 9, transfer of this Warrant and all rights
hereunder, in whole or in part, shall be registered on the books of the Company
to be maintained for such purpose, upon surrender of this Warrant at the
principal office of the Company referred to in Section 2.1 or the office or
agency designated by the Company pursuant to Section 12, together with a written
assignment of this Warrant substantially in the form of Exhibit B hereto duly
executed by the Holder or its agent or attorney and funds sufficient to pay any
transfer taxes payable upon the making of such transfer.  Upon such surrender
and, if required, such payment, the Company shall, subject to Section 9, execute
and deliver a new Warrant or Warrants in the name of the assignee or assignees
and in the denomination specified in such instrument of assignment, and shall
issue to the assignor a new Warrant evidencing the portion of this Warrant not
so assigned, and this Warrant shall promptly be canceled.  A Warrant, if
properly assigned in compliance with Section 9, may be exercised by a new Holder
for the purchase of shares of Common Stock without having a new warrant issued.
 
 
3.2
Division and Combination

 
Subject to Section 9, this Warrant may be divided or combined with other
Warrants upon presentation hereof at the aforesaid office or agency of the
Company, together with a written notice specifying the names and denominations
in which new Warrants are to be issued, signed by the Holder or its agent or
attorney.  Subject to compliance with Sections 3.1 and 9, as to any transfer
which may be involved in such division or combination, the Company shall execute
and deliver a new Warrant or Warrants in exchange for the Warrant or Warrants to
be divided or combined in accordance with such notice.
 
 
4

--------------------------------------------------------------------------------

 
 
 
3.3
Expenses

 
The Company shall prepare, issue and deliver at its own expense (other than
transfer taxes) the new Warrant or Warrants under this Section 3.
 
 
3.4
Maintenance of Books

 
The Company agrees to maintain, at its aforesaid office or agency, books for the
registration and the registration of transfers of the Warrants.
 
 
4.
ADJUSTMENTS

 
The number of shares of Common Stock for which this Warrant is exercisable, or
the price at which such shares may be purchased upon exercise of this Warrant,
shall be subject to adjustment from time to time as set forth in this Section 4.
The Company shall give the Holder notice of any event described below which
requires an adjustment pursuant to this Section 4 at the time of such event.
 
 
4.1
Stock Dividends, Subdivisions and Combinations

 
If at any time the Company shall:
 
(a)  declare or pay to the holders of its Common Stock a dividend payable in, or
other distribution of, shares of Common Stock or in Convertible Securities;
 
(b)  subdivide its outstanding shares of Common Stock into a larger number of
shares of Common Stock; or
 
(c)  combine its outstanding shares of Common Stock into a smaller number of
shares of Common Stock;
 
then (i) the number of shares of Common Stock for which this Warrant is
exercisable immediately after the occurrence of any such event shall be adjusted
to equal the number of shares of Common Stock which a record holder of the same
number of shares of Common Stock for which this Warrant is exercisable
immediately prior to the occurrence of such event would own or be entitled to
receive after the occurrence of such event, and (ii) the then-current Exercise
Price shall be adjusted to equal (A) the then-current Exercise Price multiplied
by the number of shares of Common Stock for which this Warrant is exercisable
immediately prior to the adjustment divided by (B) the number of shares for
which this Warrant is exercisable immediately after such adjustment.
 
 
4.2
Certain Other Distributions

 
If at any time the Company shall declare or pay to the holders of its Common
Stock any dividend or other distribution of:
 
(a)  cash;
 
 
5

--------------------------------------------------------------------------------

 
 
(b)  any evidences of its indebtedness, any shares of its stock or any other
securities or property of any nature whatsoever (other than cash, Convertible
Securities or additional shares of Common Stock); or
 
(c)  any warrants or other rights to subscribe for or purchase any evidences of
its indebtedness, any shares of its stock or any other securities or property of
any nature whatsoever (other than cash, Convertible Securities or additional
shares of Common Stock);
 
then, upon exercise of this Warrant, the Holder shall be entitled to receive
such dividend or distribution as if the Holder had exercised this Warrant prior
to the date of such dividend or distribution.  A reclassification of the Common
Stock (other than a change in par value, or from par value to no par value or
from no par value to par value) into shares of Common Stock and shares of any
other class of stock shall be deemed a distribution by the Company to the
holders of its Common Stock of such shares of such other class of stock within
the meaning of this Section 4.2 and, if the outstanding shares of Common Stock
shall be changed into a larger or smaller number of shares of Common Stock as a
part of such reclassification, such change shall be deemed a subdivision or
combination, as the case may be, of the outstanding shares of Common Stock
within the meaning of Section 4.1.
 
 
4.3
Other Provisions Applicable to Adjustments under this Section

 
The following provisions shall be applicable to the making of adjustments of the
number of shares of Common Stock for which this Warrant is exercisable and the
current Exercise Price provided for in this Section 4:
 
(a)  When Adjustments to be Made.  The adjustments required by this Section 4
shall be made whenever and as often as any specified event requiring an
adjustment shall occur.  For the purpose of any adjustment, any specified event
shall be deemed to have occurred at the close of business on the date of its
occurrence.
 
(b)  Fractional Interests.   In computing adjustments under this Section 4,
fractional interests in Common Stock shall be taken into account to the nearest
1/10th of a share.
 
(c)  When Adjustment not Required.  If the Company shall take a record of the
holders of its Common Stock for the purpose of entitling them to receive a
dividend or distribution or subscription or purchase rights and shall,
thereafter and before the distribution to the holders thereof, legally abandon
its plan to pay or deliver such dividend, distribution, subscription or purchase
rights, then thereafter no adjustment shall be required by reason of the taking
of such record and any such adjustment previously made in respect thereof shall
be rescinded and annulled.
 
(d)  Challenge to Good Faith Determination.  Whenever the Board of Directors of
the Company shall be required to make a determination in good faith of the fair
value of any item under this Section 4, such determination may be challenged in
good faith by the Holder, and any dispute shall be resolved by an investment
banking firm of recognized national standing selected by the Company and
acceptable to the Holder.  The fees and expenses of such investment banking firm
shall be paid by the Company.
   
 
6

--------------------------------------------------------------------------------

 
 
 
4.4
Reorganization, Reclassification, Merger, Consolidation or Disposition of Assets

 
In case the Company shall reorganize its capital, reclassify its capital stock,
consolidate or merge with or into another Person (where the Company is not the
survivor or where there is a change in or distribution with respect to the
Common Stock of the Company), or sell, convey, transfer or otherwise dispose of
all or substantially all its property, assets or business to another Person, or
effectuate a transaction or series of related transactions in which more than
50% of the voting power of the Company is disposed of (each, a “Fundamental
Corporate Change”) and, pursuant to the terms of such Fundamental Corporate
Change, shares of common stock of the successor or acquiring corporation, or any
cash, shares of stock or other securities or property of any nature whatsoever
(including warrants or other subscription or purchase rights) in addition to or
in lieu of common stock of the successor or acquiring corporation (“Other
Property”), are to be received by or distributed to the holders of Common Stock
of the Company, then the Holder shall have the right thereafter to receive, upon
exercise of the Warrant, such number of shares of common stock of the successor
or acquiring corporation or of the Company, if it is the surviving corporation,
and Other Property as is receivable upon or as a result of such Fundamental
Corporate Change by a holder of the number of shares of Common Stock for which
this Warrant is exercisable immediately prior to such Fundamental Corporate
Change.  In case of any such Fundamental Corporate Change, the successor or
acquiring corporation (if other than the Company) shall expressly assume the due
and punctual observance and performance of each and every covenant and condition
of this Warrant to be performed and observed by the Company and all the
obligations and liabilities hereunder, subject to such modifications as may be
deemed appropriate (as determined by resolution of the Board of Directors of the
Company) in order to provide for adjustments of shares of Common Stock for which
this Warrant is exercisable which shall be as nearly equivalent as practicable
to the adjustments provided for in this Section 4.  For purposes of this Section
4.4, “common stock of the successor or acquiring corporation” shall include
stock of such corporation of any class which is not preferred as to dividends or
assets over any other class of stock of such corporation and which is not
subject to redemption and shall also include any evidences of indebtedness,
shares of stock or other securities which are convertible into or exchangeable
for any such stock, either immediately or upon a specified date or upon the
happening of a specified event, and any warrants or other rights to subscribe
for or purchase any such stock.  The foregoing provisions of this Section 4.4
shall similarly apply to any successive Fundamental Corporate Change of the
successor corporation.
 
 
4.5
Other Action Affecting Common Stock

 
In case at any time or from time to time the Company shall take any action in
respect of its Common Stock, other than any action described in this Section 4,
which would have a materially adverse effect upon the rights of the Holder, the
number of shares of Common Stock and/or the purchase price thereof shall be
adjusted in such manner as may be equitable in the circumstances, as determined
in good faith by the Board of Directors of the Company.
 
 
4.6
Certain Limitations

 
Notwithstanding anything herein to the contrary, the Company agrees not to enter
into any transaction which, by reason of any adjustment hereunder, would cause
the Exercise Price to be less than the par value per share of Common Stock.
 
 
5.
NOTICES TO THE HOLDER

 
 
5.1
Notice of Adjustments

 
Whenever the number of shares of Common Stock for which this Warrant is
exercisable, or whenever the price at which a share of such Common Stock may be
purchased upon exercise of the Warrants, shall be adjusted pursuant to Section
4, the Company shall forthwith prepare a certificate to be executed by the chief
financial officer of the Company setting forth, in reasonable detail, the event
requiring the adjustment and the method by which such adjustment was calculated
(including a description of the basis on which the Board of Directors of the
Company determined the fair value of any evidences of indebtedness, shares of
stock, other securities or property or warrants or other subscription or
purchase rights referred to in Section 4.2), specifying the number of shares of
Common Stock for which this Warrant is exercisable and (if such adjustment was
made pursuant to Section 4.2 or 4.5) describing the number and kind of any other
shares of stock or Other Property for which this Warrant is exercisable, and any
change in the purchase price or prices thereof, after giving effect to such
adjustment or change.  The Company shall promptly cause a signed copy of such
certificate to be delivered to the Holder in accordance with Section 14.2.  The
Company shall keep, along with the transfer register    maintained in accordance
with Section 3.4, copies of all such certificates and cause the same to be
available for inspection at said office during normal business hours by the
Holder or any prospective purchaser of a Warrant designated by the Holder.
 
 
7

--------------------------------------------------------------------------------

 
 
 
5.2
Notice of Corporate Action

 
If at any time:
 
(a)  the Company shall take a record of the holders of its Common Stock for the
purpose of entitling them to receive a dividend or other distribution, or any
right to subscribe for or purchase any evidences of its indebtedness, any shares
of stock of any class or any other securities or property, or to receive any
other right; or
 
(b)  there shall be any capital reorganization of the Company, any
reclassification or recapitalization of the capital stock of the Company or any
consolidation or merger of the Company with, or any sale, transfer or other
disposition of all or substantially all the property, assets or business of the
Company to, another corporation; or
 
(c)  there shall be a voluntary or involuntary dissolution, liquidation or
winding up of the Company;
 
then, in any one or more of such cases, the Company shall give to Holder (i) at
least 10 days’ prior written notice of the date on which a record date shall be
selected for such dividend, distribution or right or for determining rights to
vote in respect of any such reorganization, reclassification, merger,
consolidation, sale, transfer, disposition, dissolution, liquidation or winding
up, and (ii) in the case of any such reorganization, reclassification, merger,
consolidation, sale, transfer, disposition, dissolution, liquidation or winding
up, at least 10 days’ prior written notice of the date when the same shall take
place.  Such notice in accordance with the foregoing clause also shall specify
(i) the date on which any such record is to be taken for the purpose of such
dividend, distribution or right, the date on which the holders of Common Stock
shall be entitled to any such dividend, distribution or right, and the amount
and character thereof, and (ii) the date on which any such reorganization,
reclassification, merger, consolidation, sale, transfer, disposition,
dissolution, liquidation or winding up is to take place and the time, if any
such time is to be fixed, as of which the holders of Common Stock shall be
entitled to exchange their shares of Common Stock for securities or other
property deliverable upon such reorganization, reclassification, merger,
consolidation, sale, transfer, disposition, dissolution, liquidation or winding
up.  Each such written notice shall be sufficiently given if addressed to the
Holder at the last address of the Holder appearing on the books of the Company
and delivered in accordance with Section 14.2.
 
 
8

--------------------------------------------------------------------------------

 
 
 
6.
NO IMPAIRMENT

 
The Company shall not by any action, including, without limitation, amending its
certificate of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issuance or sale of securities or other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of the Holder against
impairment.  Without limiting the generality of the foregoing, the Company will
(a) not increase the par value of any shares of Common Stock receivable upon the
exercise of this Warrant above the amount payable therefor upon such exercise
immediately prior to such increase in par value, (b) take all such action as may
be necessary or appropriate in order that the Company may validly and legally
issue fully paid and nonassessable shares of Common Stock upon the exercise of
this Warrant, and (c) use its best efforts to obtain all such authorizations,
exemptions or consents from any public regulatory body having jurisdiction
thereof as may be necessary to enable the Company to perform its obligations
under this Warrant.
 
Upon the request of the Holder, the Company will at any time during the period
this Warrant is outstanding acknowledge in writing, in form satisfactory to the
Holder, the continuing validity of this Warrant and the obligations of the
Company hereunder.
 
 
7.
RESERVATION AND AUTHORIZATION OF COMMON STOCK

 
From and after the Issue Date, the Company shall at all times reserve and keep
available for issuance upon the exercise of Warrants such number of its
authorized but unissued shares of Common Stock as will be sufficient to permit
the exercise in full of all outstanding Warrants.  All shares of Common Stock
which shall be so issuable, when issued upon exercise of any Warrant and payment
therefor in accordance with the terms of such Warrant, shall be duly and validly
issued and fully paid and nonassessable and not subject to preemptive rights.
 
Before taking any action which would cause an adjustment reducing the
then-current Exercise Price below the then par value, if any, of the shares of
Common Stock issuable upon exercise of the Warrants, the Company shall take any
corporate action which may be necessary in order that the Company may validly
and legally issue fully paid and nonassessable shares of such Common Stock at
such adjusted Exercise Price.
 
Before taking any action which would result in an adjustment in the number of
shares of Common Stock for which this Warrant is exercisable or in the
then-current Exercise Price, the Company shall obtain all such authorizations or
exemptions thereof, or consents thereto, as may be necessary from any public
regulatory body or bodies having jurisdiction thereof.
 
 
8.
TAKING OF RECORD; STOCK AND WARRANT TRANSFER BOOKS

 
In the case of all dividends or other distributions by the Company to the
holders of its Common Stock with respect to which any provision of Section 4
refers to the taking of record of such holders, the Company will in each case
take such a record and will take such record as of the close of business on a
Business Day.  The Company will not at any time, except upon dissolution,
liquidation or winding up of the Company, close its stock transfer books or
Warrant transfer books so as to result in preventing or delaying the exercise or
transfer of any Warrant.
 
 
9.
RESTRICTIONS ON TRANSFERABILITY

 
The Warrants and the Warrant Stock shall not be transferred, hypothecated or
assigned before satisfaction of the conditions specified in legend affixed to
the first page of this Warrant, which conditions are intended, in part, to
ensure compliance with the provisions of the Securities Act with respect to the
Transfer of any Warrant or any Warrant Stock.  The Holder, by acceptance of this
Warrant, agrees to be bound by the provisions of this Section 9.
 
 
9

--------------------------------------------------------------------------------

 
 
 
10.
SUPPLYING INFORMATION

 
The Company shall cooperate with the Holder in supplying such information as may
be reasonably necessary for the Holder to complete and file any information
reporting forms presently or hereafter required by the Commission as a condition
to the availability of an exemption from the Securities Act for the sale of any
Warrant or Warrant Stock.
 
 
11.
LOSS OR MUTILATION

 
Upon receipt by the Company from the Holder of evidence reasonably satisfactory
to it of the ownership of and the loss, theft, destruction or mutilation of this
Warrant and indemnity reasonably satisfactory to it (it being understood that
the written agreement of the Holder shall be sufficient indemnity), and in case
of mutilation upon surrender and cancellation hereof, the Company will execute
and deliver in lieu hereof a new Warrant of like tenor to the Holder; provided,
in the case of mutilation no indemnity shall be required if this Warrant in
identifiable form is surrendered to the Company for cancellation.
 
 
12.
OFFICE OF THE COMPANY

 
As long as any of the Warrants remain outstanding, the Company shall maintain an
office or agency (which may be the principal executive offices of the Company)
where the Warrants may be presented for exercise, registration of transfer,
division or combination as provided in this Warrant.
 
 
12.
LIMITATION OF LIABILITY

 
No provision hereof, in the absence of affirmative action by the Holder to
purchase shares of Common Stock, and no enumeration herein of the rights or
privileges of the Holder hereof, shall give rise to any liability of the Holder
for the purchase price of any Common Stock or as a stockholder of the Company,
whether such liability is asserted by the Company or by creditors of the
Company.  Nothing in the foregoing shall be construed in any manner to limit or
deny the liability of a Holder in any other capacity, including, without
limitation, as a director of the Company.
 
 
13.
MISCELLANEOUS

 
 
13.1
Nonwaiver and Expenses

 
No course of dealing or any delay or failure to exercise any right hereunder on
the part of the Holder shall operate as a waiver of such right or otherwise
prejudice the Holder’s rights, powers or remedies.  If the Company fails to
make, when due, any payments provided for hereunder, or fails to comply with any
other provision of this Warrant, the Company shall pay to the Holder such
amounts as shall be sufficient to cover any costs and expenses including,
without limitation, reasonable attorneys’ fees, including those of appellate
proceedings, incurred by the Holder in collecting any amounts due pursuant
hereto or in otherwise enforcing any of its rights, powers or remedies
hereunder.
 
 
10

--------------------------------------------------------------------------------

 
 
 
13.2
Notice Generally



Except as may be otherwise provided herein, any and all notices or other
communications or deliveries required or permitted to be provided hereunder
shall be in writing and shall be deemed given and effective on the earliest of
(a) the date of transmission, if such notice or communication is delivered via
e-mail, facsimile or other means of electronic communication prior to 6:30 p.m.
(New York City time) on a Trading Day (provided the sender receives a
machine-generated confirmation of successful transmission), (b) the next
Business Day if sent by a nationally recognized overnight courier service, (c)
the third Business Day after mailing if sent by U.S. Mail, or (d) upon actual
receipt. The address for such notices and communications shall be (i) in the
case of the Company, the address of the Company’s principal place of business
and (ii) in the case of the Holder, the Holder’s last business or residential
address shown on the records of the Company; or such other address as may be
designated in writing hereafter, in the same manner, by such addressee.
 
 
13.3
Indemnification

 
The Company agrees to indemnify and hold harmless the Holder from and against
any liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, claims, costs, attorneys’ fees, expenses and disbursements of any kind
which may be imposed upon, incurred by or asserted against the Holder in any
manner relating to or arising out of any failure by the Company to perform or
observe in any material respect any of its covenants, agreements, undertakings
or obligations set forth in this Warrant; provided, however, that the Company
will not be liable hereunder to the extent that any liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, claims, costs, attorneys’
fees, expenses or disbursements are found in a final nonappealable judgment by a
court to have resulted from the Holder’s gross negligence, bad faith or willful
misconduct in its capacity as a stockholder or warrantholder of the Company.
 
 
13.4
Remedies

 
The Holder in addition to being entitled to exercise all rights granted by law,
including recovery of damages, will be entitled to specific performance of its
rights under Section 2 of this Warrant.  The Company agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of Section 2 of this Warrant and hereby agrees to
waive the defense in any action for specific performance that a remedy at law
would be adequate.
 
 
13.5
Successors and Assigns

 
Subject to the provisions of Sections 3.1 and 9, this Warrant and the rights
evidenced hereby shall inure to the benefit of and be binding upon the
successors of the Company and the successors and assigns of the Holder.  The
provisions of this Warrant are intended to be for the benefit of all Holders
from time to time of this Warrant and, with respect to Section 9 hereof, the
holders of Warrant Stock, and shall be enforceable by any such holder or the
holder of Warrant Stock.
 
 
13.6
Amendment

 
This Warrant may be modified or amended or the provisions hereof waived with the
written consent of the Company and the Holder.
 
 
13.7
Severability

 
Wherever possible, each provision of this Warrant shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Warrant shall be prohibited by or invalid under applicable law, such
provision shall only be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Warrant.
 
 
11

--------------------------------------------------------------------------------

 
 
 
13.8
Headings

 
The headings used in this Warrant are for the convenience of reference only and
shall not, for any purpose, be deemed a part of this Warrant.
 
 
13.9
Governing Law

 
This Warrant shall be governed by the laws of the State of Delaware, without
regard to the provisions thereof relating to conflicts of law.
 
In Witness Whereof, the Company has caused this Warrant to be duly executed by
its duly authorized President and Chief Executive Officer.
 
Dated:  ___________________

 
ThermoEnergy Corporation
       
By:
     
President and Chief Executive Officer



 
12

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
SUBSCRIPTION FORM
 
[To be executed only upon exercise of Warrant]
 
The undersigned registered owner of this Warrant irrevocably exercises this
Warrant for the purchase of __________ shares of Common Stock of ThermoEnergy
Corporation and herewith makes payment therefor, all at the price and on the
terms and conditions specified in this Warrant and requests that certificates
for the shares of Common Stock hereby purchased (and any securities or other
property issuable upon such exercise) be issued in the name of and delivered to
 

--------------------------------------------------------------------------------

 
whose address is
 

--------------------------------------------------------------------------------

 
and, if such shares of Common Stock shall not include all of the shares of
Common Stock issuable as provided in this Warrant, that a new Warrant of like
tenor and date for the balance of the shares of Common Stock issuable hereunder
be delivered to the undersigned.
 
Check here for cashless exercise ____



             
(Name of Registered Owner)
             
(Signature of Registered Owner)
             
(Street Address)
                 
(City)
(State)
(Zip Code)
         
Notice:  The signature on this subscription must correspond with the name as
written upon the face of the within Warrant in every particular, without
alteration or enlargement or any change whatsoever.

 
 
A-1

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
ASSIGNMENT FORM
 
For Value Received the undersigned registered owner of this Warrant hereby
sells, assigns and transfers unto the Assignee named below all of the rights of
the undersigned under this Warrant, with respect to the number of shares of
Common Stock set forth below:


Name and Address of Assignee
 
No. of Shares of
Common Stock
                 

 
and does hereby irrevocably constitute and appoint
 

--------------------------------------------------------------------------------

 
attorney-in-fact to register such transfer on the books of ThermoEnergy
Corporation maintained for the purpose, with full power of substitution in the
premises.
 
Dated:                                                                     

         
(Print Name)
         
(Signature)
         
(Print Name of Witness)
         
(Witness’s Signature)
     
Notice:  The signature on this assignment must correspond with the name as
written upon the face of the within Warrant in every particular, without
alteration or enlargement or any change whatsoever.



 
 

--------------------------------------------------------------------------------

 